 Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 1 of 17




                                                                     FILED
                                  STATES DISTRICT COURT
                          SEALEDUNITED

                             WESTERN DISTRICT OF TEXAS                MAY   ).   2019
                               SAN ANTOMO DIVISION
                                                                                 IFS
UNITED STATES OF AMERICA                 SAIE9
             Plaintiff,                  COUNT 1: Title 21, U.S.C. §
                                         841(a)(1) & 84!(b)(1): Conspiracy to
             V.                          Possess with intent to Distribute
                                         (Methaniphetainine)
RAMON SALAS (1),
   also known as "Ramon Gonzalez,"       COUNT 2: Title 21, U.S.C. § 846,
   "G," and "Gee Loc,"                   841(a)(1) & 841(b)(1): Conspiracy to
JOHN VALLE (2),                          Possess with intent to Distribute (Heroin)
RAMIRO MATA (3),
                                         COUNTS 3, 6, 8, and 10: Title 21, U.S.C.
CLARJSELA BERMEA (5),                    § 841(a)(1) & 841(b)(1)(C), 18 U.S.C. § 2:
    also known as "Mom,"                 Possession with intent to Distribute
ANTHONY VALDEZ (6),                      (Heroin), and Aiding and Abetting
    also known as "Colonel,"
JUAN FLORES (7),                          buNTS 4, 5, 11. and 19: Title 21, U.S.C.
    also known as "Big Honiie,"          § 841(a)(1) & 841(b)(1)(B), 18 U.S.C. § 2:
JOSE VILLEGAS (8),                       Possession with intent to Distribute
    also known as "Töro,"                (Heroin), and Aiding and Abetting
AUBREY RAMBY (9),
LUIS MARQUEZ (10),                       COUNTS 7. 9. 12, 15. 20,21: Title 21,
PAUL KANAE (11),                         U.S.C. § 841(a)(1) & 841(b)(1)(A), 18
    also known as "Scams,"               U.S.C. § 2: Possession with intent to
DANIEL MORALES (12),                     Distribute (Methamphetainine), and
    also known as "Call,"                Aiding and Abetting
DANIEL RODRIGUEZ (13),
ARMANDO MORENO (14),                     COUNTS 13, 16, and 18: Title .1, U.S.C.
    also known as "Mando,"               § 841(a)(1) & 841(b)(1)(A), 18 U.S.C. §2:
JAVIER MEDINA (15),                      Possession with intent to Distribute
    also known as "Javi,"                (Heroin), and Aiding and Abetting
LUIS CADENA (16),
    also known as "Beto,"                COUNT 14: Title 21, U.S.C. § 841(a)(1) &
NELSON OCIIOA (17),                      841(b)(1)(C), 18 U.S.C. § 2: Possession with
MICHAEL ARAGON (18),                     intent to Distribute (Methamphetamine),
    also known as "Rascal,"              and Aiding and Abetting
LUIS GODINES (19),
    also known as "Luke,"                COUNT 17:. Title 21, U.S.C. § 841(a)(1) &
GONZALO ROMO (20),                       841(b)(1)(A), 18 U.S.C. § 2: Possession with
ADAM RODRIGUEZ (21),                     intent to Distribute (Fentanyl), and Aiding
    also known as "Messy,"               and Abetting
  Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 2 of 17




 PETE REYNA (22),
 RICHARD MORAN (23),
     also known as "Rico,"
 JUAN SILVAS (24),
     also known as "Big Time,"
 ASHLEY GARZA (25),
 FILADELFO URIBE-HERNA]qDEz (26),
 STERLING SHAW (27),
     also known as "Max,"
 ELIAZAR CANTU (28),
 MARIA CANTU (29),


 ERICA LEE ZUNIGA (31),

                Defendants.


THE GRAND JURY CHARGES:

                                         COUNT ONE
                           [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)J

       Beginning on or about May 2018, the exact date unknown, and continuing until the date of

this indictment, in the Western District of Texas, Defendants,

                                   RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G,". and "Gee Loc,"
                                    JOHN VALLE (2),
                                   RAMIRO MATA (3),

                                 CLARISELA BERMEA(5),
                                    also known as "Mom,"
                                  ANTHONY VALDEZ (6),
                                   also known as "Colonel,"
                                      JUAN FLORES (7),
                                 also known as "Big Homie,"
                                    JOSE VILLEGAS (8),
                                    also known as "Toro,"
                                    AUBREY NAMBY (9),
                                     PAUL KANAE (11),
                                   JAVIER MEDINA (15),
                                     also known as "Javi,"
                                     LUIS CADENA (16),
                                    also known as "Beto,"

                                                2
  Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 3 of 17




                                 NELSON OCHOA (17),
                                  LUIS GODINES (19),
                                  also known as "Luke,"
                                GONZALO ROMO (20),
                               ADAM RODRIGUEZ (21),
                                 also known as "Messy,"
                                   PETE REYNA (22),
                                RICHARD MORAN (23),
                                  also known as "Rico,"
                                   JUAN SILVAS (24),
                               also known as "Big Time,"
                                 ASHLEY GARZA (25),
                          FILADELFO URIBE-HERNANDEZ (26),
                                ELIAZAR CANTU (28),
                                               and
                                     MARIA CANTU (29),
knowing1r and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to commit the following offenses against the United States: to

distribute a controlled substance, which offense involved methamphetamine, a Schedule II

Controlled Substance, in violation of Title 21, United States Code Sections 841 (a)(l) and

841(b)(l).

  QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY

       The quantity of the mixture or substance containing a detectable amount of

methamphetaxnine involved in the conspiracy and attributable to each Defendant as a result of each

Defendant's own conduct and as a result of the conduct of other conspirators reasonably

foreseeable to each Defendant is as follows:

      DEFFNDANT                                            QUANTITY

RAMON SALAS (1)                500 grams or more of a mixture or substance containing a detectable
                               amount of inetbamphetamine

JOHN VALLE (2)                 50 grams or more of methamphetamine

RAMIRO MATA (3)                50 grams or more of methamphetatnine



                                                3
      Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 4 of 17




                          50 grams or more of methamphetamine

CLA.RISELA BERMEA         500 grams or more of a mixture or substance containing a detectable
(5)                       ainount of methamphetamine

ANTHONY VALDEZ (6)        50 grams or more   of a mixture or substance containing a detectable
                          amount of inethaniphetamine

JOSE VILLEGAS (8)         500 grams or more of a mixture or substance containing a detectable
                          amount of methamphetamine

AUBREY RAMBY (9)          a mixture or substance containing a detectable amount of
                          methamphetamine

PAUL KANAE (11)           50 grams of methamphetamine

JAVIER MEDINA (15)        a mixture or substance containing a detectable amount of
                          methamphetamine

LUIS CADENA (16)          500 grams or more of a mixture or substance containing a detectable
                          amount of methamphetamine

NELSON OCHOA (17)         500 grams or more of a mixture or substance containing a detectable
                          amount of methamphetamine


LUIS GODINES (19)         500 grams Or more of a mixture or substance containing a detectable
                          amount of methamphetamine

GONZALO ROMO (20)         50 grams or more   of methamphetamine

ADAM RODRIGUEZ (21)       50 grams or more of a mixture or substance containing a detectable
                          amount of methamphetamine


PETE REYNA (22)           a mixture or substance containing a detectable amount of
                          methamphetamine


RICHARD MORAN (23)        50 grams or more of a mixture or sibstance containing a detectable
                          amount of methamphetamine

JUAN SILVAS (24)          500 grams or more of a mixture or substance containing a detectable
                          amount of methamphetarnine
  Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 5 of 17




ASHLEY GARZA (25)              500 grams or more of a mixture or substance containing a detectable
                               amount of methaniphetamine

FILADELFO U1UBE-               500 grams or more of a mixture or substance containing a detectable
HERNANDEZ (26)                 amount of methamphetamine

ELIAZAR CANTU (28)             500 grams or more of a mixture or substance containing a detectable
                               amount of methamphetamine

MARIA CANTU (29)               500 grams or more of a mixture or substance containing a detectable
                               amount of methamphetamine

All in violation of Title 21, United States Code, Section 846,


                                         COUNT TWO
                            [21 U.S.C. § 846, 841(a)(1) & 841(b)(1)J

       Beginning on or about May 2018, the exact date unknown, and continuing until the date of

this indictment, in the Western District of Texas, Defendants,

                                   RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                    JOHN VALLE (2),
                                     RAMIRO MATA (3),

                                 CLARISELA BERMEA (5),
                                     also known as "Mom,"
                                  ANTHONY VALDEZ (6),
                                   also known as "Colonel,"
                                      JUAN FLORES (7),
                                 also known as "Big Hoinie,"
                                     JOSE VILLEGAS (8),
                                     also known as "Toro,"
                                    AUBREY RAMBY (9),
                                    LUIS MARQUEZ (10),
                                      PAUL KANAE (11),
                                    also known as "Scams,"
                                  DANIEL MORALES (12),
                                     also known as "Cali,"
                                 DANIEL RODRIGUEZ (13),
                                 ARMANDO MORENO (14),
                                   also known as "Mando,"
                                   JAVIER MEDINA (15),
                                     also known as "Javi,"
  Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 6 of 17




                               MICHAEL ARAGON (18),
                                also known as "Rascal,"
                                 LUIS GODINES (19),
                                 also known as "Luke,"
                                GONZALO ROMO (20),
                          FILADELFO URIBE-HERNANDEZ (26),
                                STERLING SHAW (27),
                                 also known as "Max,"
                                ELIAZAR CANTU (28),
                                 MARIA CANTU (29),


                                            and
                                   ERICA LEE ZTJNIGA (31),

knowingly and intentionally conspired, combined, confederated, and agreed together, and with

each other, and with others, to commit the following offenses against the United States: to

distribute a controlled substance, which offense involved heroin, a Schedule I Conirolled

Substance, in violation of Title 21, United States Code Sections 841 (a)(1) and 841(b)(1).

  QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN TIlE CONSPIRACY

       The quantity of the mixture or substance containing a detectable amount of heroin involved

in the conspiracy and attributable to each Defendant as a result of each Defendatit's own conduct

and as a result of the conduct of other conspirators reasonably foreseeable to each Defendant is as

follows:

      DEFENDANT                                            QUANTITY

RAMON SALAS(1)                 1 kilograrnor more of a mixture or substance containing a detectable

                               amount of heroin

JOHN VALLE (2)                 100 grams or more of a mixture or substance containing a detectable
                               amount of heroin
RAMIRO MATA (3)                1kilogram or more of a mixture or substance containing a detectable
                               amount of heroin

                               1kilogram or more of a mixture or substance containing a detectable
                               amount of heroin
  Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 7 of 17




CLARISELA BERMEA       1 kilogram or more of a mixture or substance containing a detectable
(5)                    amount of heroin
ANTHONY VALDEZ (6)     100 grams or more of a mixture or substance containing a detectable
                       amount of heroin
JIJAN FLORES (7)       a mixture or substance containing a detectable amount of heroin

JOSE VILLEGAS (8)      1 kilogram or more of a mixture or substance containing a detectable

                       amount of heroin
AUBREY RAMBY (9)       1 idlogram or more of a mixture or substance containing a detectable
                       amount of heroin
LUIS MARQUEZ (10)      100 grams or more of a mixture or substance containing a detectable
                       amount of heroin
PAUL KANAE (11)       '1 kilogram or more of a mixture or substance containing a detectable
                       amount of hetoin
DANIEL MORALES (12)    1kilogram or more of a mixture or substance containing a detectable
                       amount of heroin
DANIEL RODRIGUEZ       100 grams or more of a mixture or substance containing a detectable
(13)                   amount of heroin
ARMANDO MORENO         1kilogram or more of a mixture or substance containing a detectable
(14)                   amount of heroin
JAVIER MTEDINA (15)    100 grams or more of a mixture or substance containing a detectable
                       amount of heroin
MICHAEL ARAGON (18)    a mixture or substance containing a detectable amount of heroin

LUIS GODINES (19)      100 grams or more of a mixture or substance containing a detectable
                       amount of heroin
GONZALO ROMO (20)      100 grams or more of a mixture or substance containing a detectable
                       amount of heroin
FILADELFO URIBE-       1kilogram or more of a mixture or substance containing a detectable
                       amount of heroin
I{ERNANDEZ (26)

STERLING SHAW (27)     1 kilogram or more of a mixture or substance containing a detectable
                       amount of heroin
ELIAZAR CANTU (28)     1kilogram or more of a mixture or substance containing a detectable
                       amount of heroin
MARIA CANTU (29)       1kilogram or more of a mixture or substance containing a detectable
                       amount of heroin
  Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 8 of 17




                                   100 grams or more of a mixture or substance containing a detectable
                                   amount of heroin
ERICA ZUNIGA (31)                  100 grams or more   of a mixture or substance containing a detectable
                                   añiount of heroin

All in violation of Title 21, United States Code, Section 846.

                                           COUNT THREE
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C)       and 18 U.S.C. § 2]

       That on or about May.3 1, 2018, in the Western District of Texas, Defendants,

                                     MICHAEL ARAGON (18),
                                      also known as "Rascal,"
                                                and
                                       LUIS GODINES (19),
                                       also known as "Luke,"

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense a mixture or substance containing a

detectable amount of heroin, a schedule I Controlled Substance, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(C) and 18 U.S.C.      §   2.


                                           COUNT FOUR
                   [21   U.S.. §    841(a)(1) & 841(b)(1)(B) and 18 U.S.0      §   2]

       That on or about July 19, 2018, in the Western District of Texas, Defendants,

                                    RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                   LUTES MARQUEZ (10),
                                            and
                                   LUIS GODINES (19),
                                   also known as "Luke,"

aided and abetted by each other, did knowingly, intentionally and unlawftlly possess with the

intent to distribute, a controlled substance, which offense involved 100 grams or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(1)(B) and 18 U.S.C.     §   2.
 Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 9 of 17




                                         COUNT FIVE
                             [21 U.S.C. § 841(a)(1) & 841(b)(1)(B)1

       That on or about July 31, 2018, iii the Western District of Texas, Defendants,

                                    RAMON SALAS (1),
                   also known as "Rainon Gonzalez," "G," and "Gee Loc,"
                                            and
                                   LUIS GODINES (19),
                                   also known as "Luke,"

did knowingly, intentionally and unlawfully possess with the intent to distribute, a controlled

substance, which offense involved 100 grams or more of a mixture or substance containing a

detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title 21, United

States Code, Sections 841 (a)(1) and 841(b)( 1)(B).


                                        COUNT SIX
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2J

       That on or about September 24, 2018, in the Western District of Texas, Defendants,

                                   RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                    PAUL ICANAE (11),
                                  also known as "Scams,"
                                              and
                                     LUIS GODINES (19),
                                     also known as "Luke,"

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved a mixture or substance

containing a detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title

21, United States Code, Sections 841(a)(l) and 841(b)(1)(C) and 18 U.S.C. § 2,


                                       COUNT SEVEN
                   [21 U.S.C.    841(a)(1) & 841(b)(1)(A) and 18 U.S.C.    § 21

       That on or about November 30, 2018, in the Western District of Texas, Defendants,
  Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 10 of 17




                                   RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                                and
                                     LUIS GODINES (19),
                                     also known as "Luke,"

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more of

methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(1)(A) and 18 U.S.C.    §   2.


                                      COUNT EIGHT
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2]

       That on or about November 30, 2018, in the Western District of Texas, Defendants,

                                   RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                              and
                                     LUIS GODINES (19),
                                     also known as "Luke,"

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense .involved a mixture or substance

containing a detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 841(b)(1)(C) and 18 U.S.C.     §   2.


                                       COUNT NINE
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 21

       That on or about January 16, 2019, in the Western District of Texas, Defendants,


                                   RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                    PAUL KANAE (11),.
                                  also known as "Scams,"

                                                 10
 Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 11 of 17




                                              and
                                     LUIS GODINES (19),
                                     also known as "Luke,"

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more of

methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 84l(b)(l)(A) and 18 U.S.C.    § 2.


                                        COUNT TEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. §21

       That on or about January 16, 2019, inthe Western District of Texas, Defendants,

                                   RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                    PAUL KANAE (11),
                                  also known as "Scams,"
                                               and
                                     LUIS GODINES (19),
                                     also known as "Luke,"

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved a mixture or substance

containing a detectable amount of heroin, a Schedule I Controlled Substance, in violation of Title

21, United States Code, Sections 841(a)(l) and 841(b)(1)(C) and 18 U.S.C.     §   2.


                                    COUNT ELEVEN
                  [21 U.S.C. § 841(a)(1) & 841(b)(1)(B) and 18 U.S.C. § 2]

       That on or about February 6, 2019, in the Western District of Texas, Defendants,

                                    RAMON SALAS (I),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                CLARISELA BERMEA (5),
                                   also known as "Mom,"
                                   JOSE VILLEGAS (8),
                                   also known as "Toro,"

                                                11
 Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 12 of 17




                                      PAUL KANAE (11),
                                    also known as "Scams,"
                                  DANIEL RODRIGUEZ (13),
                                  ARMANDO MORENO (14),
                                   also known as "Mando,"


                                            and
                                   ERICA LEE ZUNIGA (31),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 100 grams or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(1)(B) and 18 U.S.C. § 2.


                                       COUNT TWELVE
                   121   U.S.C. § 84!(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 2J

       That on or about February 15, 2019, in the Western District of Texas, Defendants,

                                  LARISELA )3ERMEA (5),
                                   also known as "Mom,"
                                    JUAN SILVAS (24),
                                 also known as "Big Time,"
                                  ASHLEY GARZA (25),
                            FILADELFO URIBE-IIERNANDEZ(26),
                                  ELIAZAR CANTU (28),
                                            and
                                      MARIA CANTU (29),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 500 grams or more of a mixture

or.substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its

isomers, a Schedule II Controlled Substance, in violation of Title 21, United States Code, Sections

841(a)(1) and 841 (b)(1)(A) and 18 U.S.C.   §   2.




                                                     12
 Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 13 of 17




                                      COUNT THIRTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)     and 18 U.S.C. § 2]

       That on or about February 19, 2019, in the Western District of Texas, Defendants)

                                   RAMON SALAS (1),
                   also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                   RAMIRO MATA (3),

                                     JOSE VILLEGAS (8),
                                     also known as "Toro,"
                                     AUBREY RAMLBY (9),
                                               and
                                       PAUL KANAE (11),
                                     also known as "Scanis,"

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 1 kilogram or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(A)(1)(A) and 18 U.S.C. § 2.


                                   COUNT FOURTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2]

       That on or about February 19, 2019, in the Western District of Texas, Defendants,

                                   ,RAMON SALAS (1),
                   also known as "Ranion Gonzalez," "G," and "Gee Loc,"
                                      RAMIRO MATA (3),

                                      JOSE VILLEGAS (8),
                                      also known as "Toro,"
                                     AUBREY RAMBY (9),
                                               and
                                       PAUL KANAE (11),
                                     also known as "Scams,"

aided and. abetted by eaôh other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved a mixture or substance

containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, a

                                                 13
  Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 14 of 17




Schedule U Controlled Substance, in violation of Title 21, United States Code, Sections 84 1(a)(l)

and 841 (A)(1)(C) and 18 U.S.C. § 2.


                                        COUNT FIFTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)     and 18 U.S.C.   § 2]

        That on or about February 19, 2019, in the Western District of Texas, Defendants,

                                       RAMIROMATA (3),



aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more of

methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(A)(1)(A) and 18 U.S.C.    §   2.


                                       COUNT SIXTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 2]

       That on or about February 19, 2019, in the Western District of Texas, Defendants,

                                       RAMIRO MATA (3),



aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 1 kilogram or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21,' United States Code, Sections 841(a)(l) and 841(A)(1)(A) and 18 U.S.C.   §   2,


                                     COUNT SEVENTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(A)     and 18 U.S.C. § 21

       That on or about February 19, 2019, in the Western District of Texas, Defendants,


                                                14
 Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 15 of 17




                                     RAMIRO MATA (3),



aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, -a controlled substance, which offense involved 400 grams or more ofa mixture

or substance containing a detectable amount of N-Phenyl-N[1 -(2-phenyleth.yl)

-4-piperidinyl]propanamide (Fentanyl), a Schedule H Controlled Substance, in violation of Title

21, United States Code, Sections 841(.)(l) and 841(A)(1)(A) and 18 U.S.C. § 2.


                                   COUNT EIGhTEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)A) and 18 U.S.C. § 2]

       That on or about February 23, 2019, in the Western District of Texas, Defendants,

                                   RAMON SALAS (1),
                   also known as "Rainon Gonzalez," "C," and "Gee Loc,"
                                CLARESELA BERMEA (5),
                                   also known as "Mom,"
                                 DANIEL MORALES (12),
                                   also known as "Cali,"
                          FILADELFO URIBE-IIERNANDEZ (26),
                                  STERLING SHAW (27),
                                   also known as "Max,"
                                  ELIAZAR CANTU (28),
                                            and
                                   MARIA CANTU (29),

aided and abetted by each other, did knowingly, intentionaLly and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 1 kilogram or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(A)(1)(A) and 18 U.S.C.    §   2.


                                    COUNT NINETEEN
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(B) and 18 U.S.C. §       21


       That on or about March 6, 2019, in the Western District of Texas, Defendants,

                                                 15
 Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 16 of 17




                                     RAMON SALAS (1),
                     also known as "Ramon,Gonznlez," "G," and "Gee Loc,"
                                       JOHN VALLE (2),
                                            and
                                     GONZALO ROMO (20),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 100 grams or more of a mixture

or substance containing a detectable amount of heroin, a Schedule I Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(A)(l)(B) and 18 U.S.C.    §   2.


                                      COUNT TWENTY
                    [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 2]

        rhat   on or about March 6, 2019, in the Western District of Texas, Defendants,

                                       JOHN VALLE (2),
                                            and
                                     GONZALO ROMO (20),

aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more               of
metbamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 84l(a)(1) and 841(A)(1)(A) and 18 U.S.C.    § 2.



                                   COUNT TWENTY-ONE
                    [21 U.S.C. § 841(a)(1) & 841(b)(1)(A) and 18 U.S.C. § 2]

       That on or about April 9, 2019, in the Western District of Texas, Defendants,

                                     RAMON SALAS (1),
                    also known as "Ramon Gonzalez," "G," and "Gee Loc,"
                                   NELSON OCHOA (17),
                                             and
                                    LUIS GODTNES (19),
                                    also known as "Luke,"



                                                 16
 Case 5:19-cr-00370-XR Document 189 Filed 05/15/19 Page 17 of 17




aided and abetted by each other, did knowingly, intentionally and unlawfully possess with the

intent to distribute, a controlled substance, which offense involved 50 grams or more of

methamphetamine, its salts, isomers, or salts of its isomers, a Schedule II Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(1) and 841(A)(1)(A) and 18 U.S.C.    § 2.




                                              A TflTTP.BTT.Ti



                                              FOEP1ROI'1 OF(jHE GRAND JURY


       JOHN F. BASH
       UNITED STATES ATTORNEY


BY:
        ADRIAN ROSALES
        Assitant United States Attorney




                                                  17
